Dissenting Opinion by
Mr. Justice Roberts:
I dissent from today’s decision insofar as it relates to equity jurisdiction and the uniformity clause of the Pennsylvania Constitution, Art. VIII, §1. It continues the distortion of this Court’s opinion in Lynch v. Owen J. Roberts Sch. Dist., 430 Pa. 461, 244 A. 2d 1 (1968), begun by Rochester & Pittsburgh Coal Co. v. Indiana County Bd. of Assess., 438 Pa. 506, 266 A. 2d 78 (1970).
I. Equity Jurisdiction
For unarticulated reasons Justice Jones’ opinion in support of the judgment of the Court sees fit to further limit the jurisdiction of the courts of equity in this area. In Lynch we held that when a taxing stat*482ute or ordinance is made the subject of constitutional challenge, equity has the jurisdiction and the competency to consider both the constitutional and nonconstitutional challenges, even though there exists a specific statutory remedy. 430 Pa. at 465-66, 244 A. 2d at 3-4. This was not a new or revolutionary holding, springing full grown into the world, but rather was one based on a careful review of the prior case law. Studio Theaters, Inc. v. Washington, 418 Pa. 73, 209 A. 2d 802 (1965); Plymouth Lanes, Inc. v. Plymouth Twp., 415 Pa. 206, 202 A. 2d 811 (1964); Philadelphia Life Ins. Co. v. Commonwealth, 410 Pa. 571, 190 A. 2d 111 (1963); Young Men’s Christian Assoc. v. Reading, 402 Pa. 592, 167 A. 2d 469 (1961); cf. Blue Cross Appeal, 416 Pa. 574, 209 A. 2d 799 (1965).
I believe that this Court’s holding in Lynch was based on sound policy objectives, which I, joined by the Chief Justice, attempted to clarify in our dissent in Rochester, supra at 514, 266 A. 2d 82. I see no reason, nor has Justice Jones’ opinion suggested any, to confine petitioners affected by an inherently constitutionally defective tax to exclusively narrow statutory remedies. I also must confess that I am unable to perceive Justice Jones’ recently created distinction between a “substantial constitutional question” as opposed to a “constitutional question.” Is it suggested that there is some jurisprudential difference between the degree or extent of unconstitutionality, and that some unconstitutionality may be ignored, but not other? In any case, it is a distinction which invites confusion in its application.
Justice Jones’ opinion in the instant case, however, goes much further in limiting Lynch and Rochester, for it today mandates that equity may not consider every nonconstitutional challenge that is collateral to a constitutional challenge. One of the most established and *483respected principles of jurisprudence in Pennsylvania is that a court of equity will assume jurisdiction to prevent a multiplicity of suits, and once it has jurisdiction, it will dispose of all questions which arise affecting the parties. See Baederwood Center, Inc. v. Putney, 390 Pa. 53, 133 A. 2d 836 (1957); Pennsylvania State Chamber of Commerce v. Torquato, 386 Pa. 306, 125 A. 2d 755 (1956), cert. denied sub nom. Bowman v. Pennsylvania State Chamber of Commerce, 352 U.S. 1024, 77 S. Ct. 589 (1957); Oil City Nat. Bank v. McCalmont, 303 Pa. 306, 154 Atl. 497 (1931); Appeal of Harper, 109 Pa. 9, 1 Atl. 791 (1885). Yet Justice Jonhs would require that in some cases (it is not clear which ones) constitutional questions would be considered by equity, while nonconstitutional questions would be considered by the tax review board. I can see no reason for encouraging this increased litigation, nor is any reason offered.
II. The Uniformity Clause
I also cannot accept Justice Jonhs’ treatment of the uniformity clause, Art. VIII, §1, of the Pennsylvania Constitution. In a series of tax cases a few years ago, this Court settled beyond question that the uniformity clause applied to property taxes. See, e.g., Deitch Co. v. Bd. of Property Assess., 417 Pa. 213, 209 A. 2d 397 (1965); McKnight Shopping Center, Inc. v. Bd. of Property Assess., 417 Pa. 234, 209 A. 2d 389 (1965).
In an earlier decision, the Court extended and applied the uniformity clause to an occupational privilege tax. Saulsbury v. Bethlehem Steel Co., 413 Pa. 316, 319-20, 196 A. 2d 664, 666 (1964). There, this Court stated: “While different subjects may he reasonably classified for tax purposes . . . there must be no lack of uniformity within the class, either on the given subject of the tax or the persons affected as payers. . . . *484If a tax is levied on an occupational privilege, it must apply to all who share the privilege. Part of the class may not be excused, regardless of the motive behind the action.” Id. at 319-20, 196 A. 2d at 666 (citations omitted). This Court there held that an occupation tax that excused those earning less than $600 per year violated the uniformity clause.
In light of Saulsbury, I fail to see how the majority can distinguish a class defined by age from a class defined by earnings. The majority relies on Jones & Laughlin Tax Assessment Case, 405 Pa. 421, 175 A. 2d 856 (1961). The only uniformity issue in Jones concerned the constitutionality of a classification by the Legislature separating machinery, tools, appliances, and other equipment from real estate in valuing a mill, mine, manufacturing or industrial establishment for tax purposes. This Court held that such a classification was valid, and reviewed other instances where classifications had been upheld, such as classifying life insurance companies into stock and mutual companies. Id. at 434-35, 175 A. 2d at 863. Such classifications in no way resemble the situation presented in the instant case.
As noted above, this Court stressed in Saulsbury that the tax must be uniform within the occupational class. If one cannot constitutionally subdivide a class by amount earned annually, one can hardly do it by age.
Justice Jones’ opinion counters, and attempts to distinguish Saulsbury, by arguing that revenues to be derived from taxing occupations of minors would be small, and the difficulty of collection great. The same argument applies with equal weight to persons earning less than $600 per year and was rejected in 1964 in Saulsbury.
For these reasons, I must dissent.
Mr. Chief Justice Bell joins in this dissent.